ORDER
PER CURIAM
The defendant, Robert Rice, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis after a jury convicted him of two counts of second-degree statutory rape, in violation of section 566.034 RSMo. (2000 & Supp. 2014), and two counts of incest, in violation of section 568.020 RSMo. (Supp. 2014). The trial court sentenced the defendant as a prior and persistent offender to 15 years of imprisonment for each count of statutory rape, to be served concurrently. The trial court sentenced the defendant to seven years of imprisonment for each count of incest, to be served concurrently to one another but consecutively to the statutory-rape sentences, for a total of 22 years of imprisonment. Finding no error, we affirm.
Am opinion would have no precedential value. • The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).